Citation Nr: 0327247	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide exposure.

2.  Entitlement to a compensable disability rating for 
service-connected pleural thickening consistent with 
asbestos-related pleural disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1963.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

The Board has determined that additional development is 
required for the issue of entitlement to a compensable 
disability rating for service-connected pleural thickening 
consistent with asbestos-related pleural disease.  That issue 
will therefore be addressed in the Remand after this 
decision. 


FINDINGS OF FACT

1.  The RO has satisfied the requirements of the Veterans 
Claims Assistance Act of 2000.

2.  The evidence of record does not demonstrate that the 
veteran had active service within the Republic of Vietnam 
during the Vietnam era.

3.  There is no competent medical evidence of record linking 
the veteran's current diabetes mellitus with exposure to 
herbicide agents used in Vietnam.

4.  The competent medical evidence of record reflects that 
the veteran's current diabetes mellitus was first manifested 
many years after service, and this disease has not been shown 
to be related to active service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in active service, nor may 
it be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board is satisfied that the RO has met its 
required duties under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 
2000).  See 38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. 
§§ 3.102, 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that the RO met its duties to 
notify in this case.  The veteran was provided adequate 
notice as to the evidence necessary to substantiate his 
claim, as well as the applicable laws and regulations, as 
indicated in the January 2002 rating decision, the May 2002 
statement of the case, the October 2002 supplemental 
statement of the case, and in letters from the RO.  The RO 
also attempted to inform the veteran of which evidence he was 
to provide to VA and which evidence the RO would attempt to 
obtain on his behalf, as noted in correspondence dated in 
April 2001, for example.  Further, the Board finds that the 
RO met its duty to assist by making satisfactory efforts to 
ensure that relevant evidence was associated with the claims 
file, noting that it contains the veteran's service medical 
and service personnel records, as well as VA treatment 
records dated from approximately April 2000 to May 2003.  The 
veteran was also given the opportunity to testify at two 
hearings on this appeal, which were held in August 2002 and 
April 2003.

The Board acknowledges that the veteran was not provided with 
a VA examination in relation to this claim.  The Board 
recognizes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Here, 
however, the evidence of record clearly documents the current 
state of the veteran's previously diagnosed diabetes 
mellitus, and so the Board finds that additional VA 
examination is unnecessary at this time.

The evidence for review on appeal includes the veteran's 
service medical and service personnel records, VA treatment 
records, and medical and other treatise evidence.  The record 
also contains written statements and argument submitted by 
the veteran and his representative.  In reaching its decision 
herein, the Board has carefully reviewed, considered and 
weighed the probative value of all of the relevant evidence 
of record.  

The veteran contends that he now suffers from diabetes 
mellitus that is the result of exposure to herbicide agents 
(including Agent Orange) during active service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in active service 
or, if preexisting such service, was aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  

As to the specific contention that the veteran was exposed to 
herbicides (claimed as Agent Orange), resulting in the 
development of diabetes mellitus, the Board observes that on 
December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107- 103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 (West 2002) pertaining to the presumption 
of service connection for diseases associated with exposure 
to certain herbicide agents.  Effective January 1, 2002, a 
veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the period beginning 
in January 1962 and ending in May 1975, is presumed to have 
been exposed to herbicide agents.  See 38 C.F.R. §§ 3.307, 
3.309.  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam," a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.  
Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.    

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Further, the diseases 
listed at 38 C.F.R. § 3.309(e) must have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within one year, 
and respiratory cancers within 30 years, after the last date 
on which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has also determined that 
there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442- 41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions arising 
out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
additionally determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  Thus, presumption is not the sole 
method for showing causation.  In this vein, the Board will 
also address whether service connection may be awarded for 
diabetes mellitus on a direct basis.

The evidence reflects that the veteran's service medical 
records, including his entry and exit examination reports, as 
well as his service treatment records, are negative for any 
indication of diabetes mellitus.  Further, there is no 
evidence of record of the development of diabetes mellitus 
until the veteran's diagnosis in 2000 and subsequent 
treatment, roughly 27 years after the veteran's discharge 
from active service.  There is also no evidence of record 
purporting to relate the veteran's currently diagnosed 
diabetes mellitus to his active service.  Accordingly, 
pursuant to the legal requirements for direct service 
connection of a claim for VA disability compensation, this 
claim will fail for a lack of evidence verifying that the 
veteran's diabetes mellitus began in service or within the 
presumptive period thereafter for chronic diseases under 
38 C.F.R. § 3.309, and for a lack of any nexus evidence 
connecting this disease to his period of active service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In this case, however, the veteran mainly argues that he 
developed diabetes mellitus as a result of exposure to 
herbicides (claimed as Agent Orange) during his active 
service.  Accordingly, the Board must determine whether the 
veteran has qualifying active service in Vietnam during the 
Vietnam Era that would entitle him to a presumption of 
exposure to Agent Orange as the cause of the development of 
his current diabetes mellitus.  

A review of the veteran's Form DD-214 and service personnel 
records reveals that he served on four ships during his 
active service, working mainly in ship fire or boiler rooms.  
The veteran's service personnel records document service 
abroad, but do not record service in Vietnam, or even mention 
Vietnam.  All relevant information contained in the veteran's 
claims file reveals that there is simply no record suggesting 
or confirming that his service led to any duty or visitation 
or other actual presence within the boundaries of the 
Republic of Vietnam during his four years of active duty.  
See 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  In May 
2001, the RO specifically initiated an inquiry with the 
National Personnel Records Center (NPRC) to determine whether 
the veteran had any service in Vietnam.  The NPRC responded 
in June 2001, stating that the veteran did not have any 
record of service in Vietnam.  Therefore, because the record 
does not show that the veteran has qualifying service in 
Vietnam during the Vietnam Era, he is not entitled to the 
presumption of exposure to herbicides during that time, and 
so his currently diagnosed diabetes mellitus cannot be 
presumptively service-connected under the law.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Lastly, the Board is also aware of the veteran's contentions 
that he personally handled many chemicals, including Agent 
Orange, during service, and that his duties along this line 
must have led to the development of his diabetes mellitus.  
With all due respect to the veteran's contentions and 
testimony, he has not been shown to be a medical expert and, 
for that reason, he may not be deemed competent to express an 
authoritative opinion regarding an issue of medical causation 
or the diagnosis of a condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  The Board 
further finds that there is also no evidence of record to 
document the veteran's handling of herbicide agents so as to 
suggest the need for further investigation of this claim.  

In sum, the veteran's diabetes mellitus may not be directly 
or presumptively service-connected under the law.  The Board 
has considered the benefit of the doubt rule in this case, 
but as the preponderance of the evidence is against the 
veteran's claim, the evidence is not in equipoise, and there 
is no basis to apply it.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


ORDER

Service connection for diabetes mellitus, claimed as due to 
herbicide exposure, is denied.


REMAND

The Board has determined that the veteran's claim for a 
compensable disability rating for pleural thickening 
consistent with asbestos-related pleural disease must be 
remanded for additional development prior to any review on 
appeal.

The veteran has been service-connected for pleural disease as the 
result of exposure to asbestos during his active service.  He now 
requests a higher disability rating.  The record reflects that he 
has also been diagnosed with other nonservice-connected 
respiratory disorders, including chronic obstructive pulmonary 
disease (COPD), chronic obstructive lung disease (COLD), 
emphysema and sleep apnea.  The Board must determine, if 
possible, whether any of the veteran's current respiratory 
symptomatology or impairment, most importantly as documented in 
his pulmonary function tests (PFTs), is attributable to his 
service-connected pleural thickening consistent with asbestos-
related pleural disease.

Accordingly, this claim is REMANDED for the following:

1.  Please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA respiratory 
disorders examination in order to 
determine, if possible, the degree of 
respiratory impairment caused by his 
service-connected pleural thickening 
consistent with asbestos-related pleural 
disease.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge his or 
her review of the claims file in the 
examination report.  After a review of 
the veteran's medical history and the 
completion of a clinical evaluation 
recording all pertinent findings, the 
examiner is also requested to furnish an 
opinion with respect to the following 
questions:

a.  Is the veteran's service-
connected pleural thickening with 
asbestos-related pleural disease 
productive of any respiratory 
symptomatology or impairment?

b.  If yes, may this respiratory 
symptomatology or impairment be 
dissociated from any other 
symptomatology or impairment as 
caused by the veteran's other 
currently diagnosed respiratory 
disorders?  (If it is not possible 
to dissociate the manifestations of 
the different respiratory disorders, 
then please so state that fact.) 

c.  If yes, please comment to a 
reasonable degree of medical 
certainty as to what percentage of 
the veteran's respiratory 
impairment, especially as documented 
on his pulmonary function tests 
(PFTs), is attributable to his 
service-connected pleural thickening 
with asbestos-related pleural 
disease.  (If it not possible to 
assign a specific percentage, then 
please so state that fact.)

2.  After the development requested above 
has been completed to the extent 
possible, the record must again be 
reviewed, and the claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on matters remanded by the Board.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.





	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



